—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered September 12, 1996, convicting him of grand larceny in the fourth degree, tampering with public records in the first degree (two counts), violation of New York City Charter § 1116 (a) (seven counts), and violation of New York City Charter § 1116 (b) (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*405Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The prosecutor’s summation constituted a fair response to the defendant’s summation and did not unduly prejudice the defendant so as to deprive him of a fair trial (see, People v Galloway, 54 NY2d 396).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Sullivan, J. P., Friedmann, Florio and Luciano, JJ., concur.